Citation Nr: 0430078	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left shoulder, evaluated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945 and from January 1951 to December 1952.

Service connection has been in effect for residuals of a 
gunshot wound of the left shoulder since April 1946.  A 
December 1953 rating decision of the originating agency 
assigned a 20 percent evaluation for this disability, 
retroactively effective from December 1952.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By a rating decision of August 2000, the RO confirmed 
and continued what was mistakenly identified as a 30 percent 
evaluation for the residuals of the gunshot wound of the left 
shoulder.  But in a subsequent rating decision of January 
2002, the RO referenced the 1953 rating decision that 
had assigned a 20 percent evaluation for this disability (not 
a 30 percent rating).  And the RO acknowledged the August 
2000 rating decision had inadvertently mentioned confirming 
and continuing a 30 percent evaluation when, in fact, 
the percentage rating intended was 20 percent.  

The January 2002 rating decision also granted service 
connection for a scar on the left shoulder from recent 
surgery and assigned a 10 percent evaluation.  The 10 percent 
evaluation assigned for the left shoulder scar is separate 
and distinct from the 20 percent evaluation assigned for the 
left shoulder muscle injury, as a residual of the gunshot 
wound.  See, e.g., Esteban v. Brown, 6 Vet. App. 259 (1994) 
(discussing VA's anti-pyramiding provision - 38 C.F.R. 
§ 4.14).



The Board more recently advanced this appeal on the docket 
(AOD) pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004).

Unfortunately, however, because further development is needed 
before actually deciding the appeal, the Board is REMANDING 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



In this case, a January 2001 VA letter informed the veteran 
of his rights in the claims process with respect to claims of 
secondary service connection for a kidney disorder and left 
forearm disorder, while an August 2001 VA letter informed him 
of his rights in the claims process with respect to a claim 
of service connection for post-traumatic stress disorder 
(PTSD).  Although the August 2001 VA letter advised him that 
an examination would be scheduled to evaluate the severity of 
his left shoulder condition (the specific disability at issue 
in this appeal), the letter did not provide any other 
information with respect to nature of evidence necessary to 
support a claim for an increased rating for the left shoulder 
disorder.  The propriety of the rating assigned for the left 
shoulder gunshot wound residuals is the issue now before the 
Board on appeal, and the veteran must have adequate notice of 
his and VA's rights and responsibilities in gathering 
evidence pertinent to this particular appeal.  

As well, the most recent relevant private medical evidence is 
a January 2001 entry indicating follow-up evaluation of the 
post-operative status of the left shoulder.  VA's duty to 
assist includes obtaining and developing available facts and 
evidence to support a veteran's claim.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  More recent records of private 
medical treatment of left shoulder gunshot wound residuals, 
if available, must be obtained to provide an up-to-date 
disability picture.

Furthermore, the Board notes that the veteran was last 
afforded a VA examination of his service-connected left 
shoulder disorder in September 2001, several years ago, and 
he effectively claims increased symptomatology during the 
years since.  So he should be reexamined.  See, e.g., Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  See, too, 38 U.S.C.A. § 5103A(d) 
(West 2003); Dudnick v. Brown, 10 Vet. App. 79 (1997).

Additionally, the medical evidence of record indicates the 
veteran has degenerative changes of the left 
acromioclavicular joint and underwent a left shoulder rotator 
cuff repair in November 2001.  Having reviewed the 
evidentiary record, the Board determines that traumatic 
arthritis of the left shoulder is not dissociable from the 
gunshot wound to the left shoulder sustained during service.  
The original injury, then, produced both muscle and joint 
damage.

The muscle damage is now compensated under 38 C.F.R. § 4.73, 
Code 5303.  Whereas the joint damage, now manifested as 
traumatic arthritis, is a disorder rated under 38 C.F.R. 
§ 4.71a, 5003, 5010.  

The Board must consider all diagnostic codes that are 
potentially applicable in evaluating the veteran's service-
connected left shoulder disorder.  But as alluded to earlier, 
it would constitute the prohibited practice of "pyramiding" 
to rate residuals of a gunshot wound to the left shoulder 
under more than one of the applicable diagnostic codes listed 
above - since, in this case, they are all for application to 
the same underlying condition.  38 C.F.R. § 4.14.  In any 
event, the RO must determine whether a higher rating is 
available for the left shoulder disorder under either of the 
two diagnostic codes discussed above.  

It does not appear from the record that, in evaluating the 
veteran's left shoulder disorder, including degenerative 
changes, the RO specifically took into account functional 
loss due to pain, weakness, incoordination or fatigability, 
as mandated by 38 C.F.R. §§ 4.40, 4.45, and 4.59, in addition 
to disability based on limitation of motion from traumatic 
arthritis.  In this regard, the RO's attention is directed to 
the case of DeLuca v, Brown, 8 Vet. App. 202 (1995), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) held that it was essential that the rating 
examination adequately portray the functional loss resulting 
from service-connected disability.  Moreover, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups or prolonged use.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate his claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by him, and which portion, if any, VA 
will attempt to obtain on his behalf.  
Also ask that he submit any relevant 
evidence in his possession that has not 
previously been submitted.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
the left shoulder since January 2001.  
Obtain all indicated records that are not 
already included in the claims file.

3  Thereafter, schedule the veteran for a 
VA orthopedic examination to determine 
the current severity of his service-
connected left shoulder disability.  The 
examination should include a review of 
his history and current complaints, as 
well as a comprehensive clinical 
evaluation.  

The examiner should identify all affected 
muscle groups of the left shoulder and 
describe any muscle or other damage 
caused by the service-connected left 
shoulder gunshot wound residuals.  Note 
whether there is loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.  The examiner 
should also indicate whether there is 
evidence of loss of deep fascia or of 
muscle substance or impairment of muscle 
tonus.  He or she should indicate, as 
well, whether tests of strength and 
endurance compared with the sound side 
demonstrate positive evidence of 
impairment.  The examiner should report 
the clinical findings in detail.

Furthermore, the examiner should state 
whether there is any ankylosis of the 
left shoulder; and, if so, the position 
in degrees should be given.  If there is 
limitation of motion, the ranges of 
motion should be given in degrees for the 
shoulder.  For VA purposes, normal 
flexion (forward elevation) and abduction 
of the shoulder is to 180 degrees and 
normal extension is to 0 degrees.  Normal 
external and internal rotation is to 
90 degrees in each direction.  See 
38 C.F.R. § 4.71, Plate I.

If the left shoulder exhibits weakened 
movement, premature or excess 
fatigability, or incoordination, 
these determinations, if feasible, should 
be expressed in terms of additional range 
of motion loss as a result of these 
symptoms or favorable or unfavorable 
ankylosis (which should be expressed in 
degrees).  The same is true if there is 
evidence of pain and/or painful motion, 
including during flare-ups or prolonged 
used.

And to facilitate making these 
determinations, the claims folder and a 
copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.  The 
SSOC should cite 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and apply these regulations to 
the facts of this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


